DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered. 
Response to Arguments
Applicant has amended independent claim 1 to incorporate additional features related to the construct being made specifically “of a hydroxyapatite-based bioink”. Thus, rejection of claims 1 and 4-7 under 35 U.S.C. 102(a)(1) as being anticipated by Hollister et al. U.S. publication no. 2012/0271418 A1 (“Hollister”); and rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Hollister are withdrawn.
While the anticipation rejection of amended claim 1 is withdrawn (see above), for at least the reasons discussed in the advisory action June 23, 2021, Examiner does not agree that the functional and intended use recitations of “for accommodating autologous regenerating cells” and “wherein the support tray is custom-made immediately after removal of a tumor” provide a distinction between the claimed invention and the invention of the prior art to Hollister.  Contrary to Applicant’s allegations, the Hollister reference evidences teachings that support, rather than teach against said claim limitations.  For example, see at least paragraphs [0003] [0097], [0122], [0156], [0162], etc. and discussion of Hollister reference in the below rejection).  Moreover, the Hollister device is fully capable of the functional and intended use limitations; the claim does not positively require the autologous cells; the support tray may be made in accordance with the recited limitations, and the claims are product and not method claims.
Applicant's arguments filed June 15, 2021 with respect to rejection under 35 U.S.C. 103 of claim 8 (claim 1 has been amended to include a variation of the limitations previously recited in cancelled dependent claim 8) as they relate to claim features taught by Uehlin U.S. publication no. 2015/0073551 A1 have been fully considered but they are not persuasive. Applicant apparently argues bodily incorporation of the device of Uehlin into the invention of Hollister, while this is not how the teachings of Uehlin apply to the claimed invention. Rather, Uehlin shows the known suitable material of bioink based on hydroxyapatite as suitable for use in the Hollister invention (which reference, itself, suggests use of a hydroxyapatite material and 3D printing). Indeed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant fails to set forth any patentable differences between the presently claimed invention and the claims of the copending application. The provisional non-statutory double patenting rejection is maintained.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is lack of antecedent basis in specification for the newly recited claim limitation “wherein the support tray is custom-made immediately after removal of a tumor” in the last line of claim 1 for which there is a new matter rejection herein below. 
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite “wherein the support tray is custom-made immediately after removal of a tumor” in the last line of the claim.  Examiner is unable to find written description support for this limitation in the originally filed disclosure. Rather, paragraph [0030] of the published disclosure expressly states, “[0030] As explained, the present subject matter provides time-saving and cost-saving benefits. The 3D printed tray could be fabricated before surgery. Immediately after removal of tumor, the tray could be fitted in the defect site thereby drastically reducing time of surgery.” Moreover, the discussion on page 4 of Applicant’s remarks shows that the claim scope argued in the remarks is not commensurate with the literal meaning of the claim scope as recited by amended claim 1. Thus, the claims contain new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hollister et al. U.S. publication no. 2012/0271418 A1 (“Hollister”) in view of Uehlin U.S. publication no. 2015/0073551 A1.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hollister et al. U.S. publication no. 2012/0271418 A1 (“Hollister”) in view of Gatenholm et al. U.S. publication no. 2019/0307923 A1 (“Gatenholm”).
Regarding claims 1, 6 and 7, Hollister discloses a support tray [including disclosed ‘scaffold’, used interchangeably herein] (for example, as depicted in the embodiment of figure 4, although any other disclosed embodiment may also apply) for bone reconstruction with a profile corresponding to a mandibular region bone defect (e.g., see at least figure 4; and paragraphs [0006], [0020], [0035], [0046], [0048], [0050] and [0057], etc.), the support tray [scaffold] comprising: a plurality of 3D printed (e.g., see at least paragraphs [0050], [0156], etc.) constructs (“modules” used interchangeably herein, e.g., 30a-e, seq.) of a hydroxyapatite material (e.g., see at least paragraph [0105]- “…A scaffold…can include … hydroxyapatite”), wherein each of the plurality of 3D printed constructs [modules] (30a-e, seq.- e.g., figure 4) are coupled to each other (e.g., see at least abstract; and paragraphs [0006], [0052]-[0055], [0062]-[0072], [0153], [0177], claim 20, etc.), and wherein each of the 3D printed constructs [modules/scaffolds] comprises at least one compartment (at least one of the disclosed plurality of pores, open cells, or the like) for accommodating regenerating cells at a bone defect site (e.g., see at least paragraphs [0048]-[0049], [0097] and [0116]-[0126], etc.), which at least one compartment is fully capable of accommodating ‘autologous’ regenerating cells (note the claim does not positively require the autologous cell, but only requires the structural capability of accommodating said cell type; also note at least paragraphs [0097] and [0122], etc., which teaches that a bioactive agent or cell may be provided in vivo implantation), and at least one compartment (at least a second of the disclosed plurality of pores, open cells, or the like) for delivery of progenitor cells at the bone defect site (e.g. see at least paragraphs [0048]-[0049], [0097] and [0116]-[0126], etc.), wherein the support tray may be custom-made (e.g., see at least paragraphs [0048], [0050], [0156], etc.) and is implantable immediately after removal of a tumor (e.g., see at least figure 4 and paragraphs [0003] and [0162], etc.).
Hollister expressly suggests using any of a known variety of materials for formation of the scaffold.  Hollister expressly suggests using a hydroxyapatite material for formation of the scaffold (e.g., see at least paragraph [0105]). Hollister expressly suggests 3D printing may be selected for formation of the scaffold (e.g., see at least paragraphs[0050], [0156], etc.)  However, Hollister is silent regarding an express teaching to form a scaffold of a hydroxyapatite based bioink substantially as claimed.
In the same field of endeavor, Uehlin teaches using hydroxyapatite based bioink for formation of a scaffold (e.g., see at least paragraphs [0145]-[0146]).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Also see MPEP 2144.04.
In the same field of endeavor, Gatenholm teaches using hydroxyapatite based bioink for formation of a scaffold (e.g., see at least paragraphs [0007], [0011]-[0013], etc.).  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Also see MPEP 2144.04.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try printing the constructs of Hollister using hydroxyapatite based bioink, as taught and/or suggested by Uehlin or [alternatively] Gatenholm, in order to obtain a customized implant device with good biocompatibility and integration properties with predictable results and a reasonable expectation of success.
Regarding claim 2, as described supra, Hollister in view of Uehlin teaches the invention substantially as claimed. Hollister is silent regarding a concentration of the hydroxyapatite material is in a range of 30% to 60% by volume substantially as claimed.  However, in at least paragraph [0142], Hollister expressly discloses “Concentration of an agent in a scaffold, or portion or component thereof, will vary with the nature of the compound, its physiological role, and desired therapeutic or diagnostic effect… In any event, the desired concentration in a particular instance for a particular compound is readily ascertainable by one of skill in the art.”  Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the implant of Hollister in view of Uehlin with a concentration of the hydroxyapatite material is in a range of 30% to 60% by volume in order to optimize the desired surgical outcome in order with predictable results and a reasonable expectation of success. Also see MPEP 2144.04.
Regarding claim 3, Hollister discloses a particle size forming the device may be in a range of about 100-900 manometers (e.g., see at least paragraph [0050]).  However, Hollister in view of Uehlin is silent regarding a particle size of the hydroxyapatite material is in a range of about 100-900 manometers substantially as claimed.  However, as discussed in greater detail above, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the present situation, selection of the particle size optimizes the integration of the implant into the patient (e.g., see at least paragraphs [0048]-[0049], [0053], [0101], [0124], [0156]-[0157], etc. of Hollister).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a particle size of the hydroxyapatite material is in a range of about 100-900 manometers in order to optimize the device for integration with the patient after the surgical procedure with predictable results and a reasonable expectation of success.  Also see MPEP 2144.04.
Regarding claim 4, Hollister discloses each of the 3D printed constructs has a porosity and pattern design defined based on the bone defect site (e.g., see at least paragraphs [0048]-[0049], [0053], [0101], [0124], [0156]-[0157], etc.).
Regarding claim 5, Hollister discloses the regenerating cells include one of stem cells, bone marrow stem cells, and adipose-tissue derived stem cells (e.g., see at least paragraphs [0015], [0125]-[0126], etc.). 
Regarding claim 9, Hollister in view of Gatenholm teaches the invention substantially as claimed. Gatenholm, as applied above, further teaches the bioink is selected from the group consisting of hydroxyapatite carboxymethyl cellulose-acrylate, hydroxyapatite-collagen, hydroxyapatite-gelatin and a combination thereof (e.g., see at least paragraphs [0008], [0012]-[0014], [0028], etc.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/768819 in view of Hollister et al. U.S. publication no. 2012/0271418 A1 (“Hollister”) and further in view of Uehlin U.S. publication no. 2015/0073551 A1 or Gatenholm et al. U.S. publication no. 2019/0307923 A1 (“Gatenholm”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application claims are narrower than the copending application claims in some regards and broader in others. With regard to those limitations making the copending application claims narrower than the present application claims, species anticipates genus. With regard to those limitations making the claims of the present application claims narrower than the copending application claims, such features are known by the above applied prior art to Hollister and Uehlin or Gatenholm. It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to form the bio-ink construct of the copending application claims with the structural features of the prior art to Hollister in order to provide for a scaffold that bio-mimics and easily integrates with the bone site at which it is implanted with predictable results and a reasonable expectation of success.  This is a provisional nonstatutory double patenting rejection.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774